Title: From Thomas Jefferson to Willink & Van Staphorst, 4 November 1788
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Paris Nov. 4. 1788.

I am honored with your letter of Octob. 16. in answer to mine of Oct. 3. by which I find we are not to count on the immediate filling up of the last loan. There are important purposes which ought not to remain unexecuted a moment after money sufficient for them shall be obtained. In order to judge of this it will be necessary for me to know from time to time the state of the funds in your hands. If it will not be giving you too much trouble therefore, I will ask of you to state to me the last day of every month the number of bonds sold in the course of the month, and the balance remaining on hand. Without my having this knolege, the objects of Congress might remain unfulfilled, while there should be money enough in hand to do it. Whenever I suppose the state of the funds adequate to the call under contemplation, I shall explain it to you and await your answer before I draw for it.
Having no instructions, nor authority to advise whether the premiums on the negotiation of 4. pr. Cent shall be discharged in cash or otherwise, I must decline giving any opinion on it, and leave you to act according to the instructions you may have heretofore received from the Treasury board or Mr. Adams, or according to your own judgment. I have the honor to be with much esteem, Gentlemen, Your most obedient humble servt.,

Th: Jefferson

